SHBIVEB, J.
(concurring). It seems that we have no reported decision in Tennessee wherein policy provisions identical with or closely similar to those under consideration here have been construed. However, as is pointed out by Judge Carney in the Opinion prepared by him in this case, the appellant has been in litigation over these disputed policy provisions many times in other jurisdictions and the Courts have sustained the position taken in several instances.
*132On the other hand, the Courts of Montana, New Jersey and South Carolina have held adversely to Mutual Benefit Health and Accident Association concerning these policy provisions. The Courts in these States have found that the language in question was ambiguous and that the rule of construction favoring the policy holder should be applied.
These cases and the policy provisions with which they deal, and with which we deal here, are fully discussed in Judge Carney’s opinion filed herein, and I concur in his course of reasoning and conclusions.
While the majority view expressed in the other jurisdictions is supported by technical rules of construction and could be logically followed, I think the minority view as expressed by the Courts of Montana, New Jersey and South Carolina is sounder and more equitable.
I cannot escape the conviction gained from this record that the appellant Assurance Association skilfully chose the language with respect to its right to accept or reject any premium and placed these words among the “Additional Provisions” in such manner as to obscure their significance. Furthermore, that the bold type used in the rider attached to the policy prominently displaying the words “NONCANCELLABLE ENDORSEMENT”, was part of a device to aid in the sale of this kind of policy, and in keeping it in force until it became advantageous to the company to cancel it after the insured had been lulled into a sense of security over a long period of years.
Since lawyers and Courts disagree as to whether or not this language is of doubtful meaning, it seems obvious that the average layman might be easily misled by it whether intentionally so or not.
*133This company having discovered from experience, as reflected by the large number of cases wherein this and similar language in its policies has been questioned and litigated, that such language so used is subject to serious misunderstanding, why has it persisted in using it?
Being convinced that the ends of justice and equity will be best served by following the course set forth in Judge Carney’s opinion, I concur therein.